DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered. 
Status of the application
Receipt of Applicant’s arguments filed 07/19//2021 are acknowledged.  
However, applicants’ arguments for the previous 112(d) and 112(a) written description rejection are found not persuasive.  Accordingly, the previous rejections have been maintained or modified. Please see the examiners response to applicants below.    
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 
Response to Arguments
Applicant’s arguments filed on 07/19/2021 have been fully considered but they are not persuasive, see the reasons given below.  
With regard to applicants’ arguments for 112(d), at the outset, the dimer means repeating the monomer for two times for the recited monomers in the claims 78-80, and the corresponding 
The claim 69 simply defined as Ala-Cys dipeptide and Ala-Tyr dipeptide. If the recited Ala-Cys dipeptide is defined by a generic formula, such as [Ala-Cys]n, wherein n is 1-2 etc., then the claims 79 and 80 narrows down or further limits the claim 69. It is not the case here. 
Accordingly, the dependent claims 79 and 80 do not narrow down the scope of independent claim and in fact dependent claims 79 and 80 significantly broaden the scope of their corresponding independent claim.
With regard to 112(a) Written Description rejection, as explained in the office action, if there is an unpredictability in the species, then applicants need to describe these uncertainties or provide clarifications in the specification, so that a skilled person can understand the claimed invention. In the rejection, the examiner simply pointed out the shown examples, and stated that the shown examples are limited to single cell line. If there is an improvement in CHO cell lines, as shown in the recited table, example 1 & 2, does it mean it is applicable to all available cell lines and expect the same improvement? If, yes, then applicants need explain it, because of diversity in the cells lines. So, there are no description or any cited evidences that shows the link between recited dipeptides and with all possible cell lines in the specification. No data shown for the dimers as well.

Claim Rejections - 35 USC§ 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 79 and 80 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

To establish whether a claim is properly dependent upon another claim, the claims must refer to a previously presented claim and then specify a further limitation of the subject matter claimed. A dependent claim does not lack compliance with 35 U.S.C. 112, fourth paragraph, simply because there is a question as to (1) the significance of the further limitation added by the dependent claim, or (2) whether the further limitation in 
In the present case, the claims 79 and 80 recite alanine-cysteine dimer, wherein alanine-cysteine dimer is an L-alanyl-L-cysteine disulfide dimer, which is broader in scope to that of its corresponding alanine-cysteine dipeptide in the claim 69. 
In the claim 69, the recited alanine-cysteine dipeptide is a monomer, not defined by a generic formula, such as [alanine-cysteine]n, where n is 1-2 etc. The claims 79 and 80 recite dimer of alanine-cysteine. The properties of monomer are different from that its dimers. Accordingly, the dependent claims 79 and 80 do not narrow down the scope of independent claim and in fact dependent claims 79 and 80 significantly broaden the scope of their corresponding independent claim.
Applicant may cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 112(a) Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

Claims 69-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 69 is drawn to a cell culture supplement comprising alanine-tyrosine dipeptide and alanine-cysteine dipeptide, wherein the cell culture supplement is a dry powder, and wherein the cell culture medium further comprises a carbohydrate and a mixture of amino acids. 
The dependent claims are further limit the subject matter of claim 69, such as concentrations and properties of the cell culture supplement. 
Based on the specification, applicants say, “there exists a current need for a medium, concentrated medium or concentrated feed supplement containing amounts of tyrosine and cysteine sufficient to support maximal cell growth and/or protein or viral production while avoiding the problems caused by the limited solubility of tyrosine or the limited stability of cysteine, including the tendency of cysteine to precipitate out of solution over time. In addition, there exists a need for such a feed supplement to be in a concentrated form, so that its addition would not greatly add volume to the final cell culture system. There also exists a need that when such nutrient feeds are added, the pH and osmolality of the resulting system be automatically balanced, and that the medium or concentrated feed be available in a liquid or a dry format. Lastly, there exists a need for a single- regimen, concentrated feed supplement comprising 
The example 1 shows a production of dipeptide containing culture medium and example 2 shows fed batch testing using IgG-producing CHO cells, where improved viability of CHO cell density is noticed. 
Based on the above data, applicants assume that the claimed cell culture supplement can be applicable to all possible cell types and all possible recombinant proteins in all possible media conditions. But the fact is, there are several variants in each entity of the claimed subject matter. For example, cell culture supplement is sensitive to the media conditions, which in turn effect the type of cells and type of protein expression. The claimed dipeptides can increase the cell density of certain cell lines and/or can also decrease. The specification does not describe all these variations in the disclosure, and accordingly, the specification failed to meet the written description requirement.  
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe 
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed cell culture supplement is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims are directed to a cell culture supplement comprising alanine-tyrosine dipeptide and alanine-cysteine dipeptide, the cited properties, such as the cell culture supplement increases the titer of a recombinant protein produced in the mammalian cell. The dependent claims further limit the supplement to concentrations and the state of the supplement.
The claims language comprises several broad and divergent subject matter in the claim(s), those are not described in the specification. For example, (i) mammalian cell type (ii) titer of a recombinant protein, and (iii) conditions of supplement, such as concentrations of individual components, pH, temperature etc.
There are several types of cells and there is no universal cell culture supplement, which can help culturing all types of mammalian cells and can increase the amounts of any specific recombinant proteins. In addition, the conditions, such as pH and amounts of ingredient are critical in the cell culture. 
any specific recombinant protein in any cell lines or why it is not applicable to all proteins?
In addition, the specification fails to describe that how a skilled person in the art can extrapolate based on the shown data to other all possible recited divergent components in the supplement.  
(5) Method of making the claimed invention:  
Dipeptides are known in the art, to enhance the cell culture and then expression of proteins, because dipeptides have better solubility than their corresponding individual amino acids [Kihara et al 1960 (see applicants filed IDS, dated 09/23/2020); Dringen et al 1997 (see applicants filed IDS, dated 09/23/2020); Imamoto et al 2010 (see applicants filed IDS, dated 09/23/2020); Stehle et al 1988 (see applicants filed IDS, dated 09/23/2020)].  It appears that applicants claimed specific combination of recited dipeptides is not known in cell culture supplements. However, the variability in each entity, such as cell lines, recombinant protein and conditions, are unpredictable, and cannot be envisioned by a skilled person in the art. 
To provide adequate written description and evidence of possession of a claimed supplement, with the properties of each mammalian cell type, recombinant protein and conditions of supplement, in view of divergent nature of these components in making the supplement, the specification must provide sufficient distinctive or unique identifying characteristics of the types of components and the conditions associated with them for the claimed supplement. Applicants have not provided any guidance or evidence or the examples 
Therefore, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to make and possibly use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). 
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658